DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: this claim depends on itself.  It is assumed that it dependents on claim 6. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al., U.S. Patent Number 10,471,303.
Regarding claim 1, Kuroda et al., discloses a with features of the claimed invention including a system for measuring physical exertion comprising: a strain gauge (related to element 16) having: a power source (such as element 34), 5an inertial measurement unit (related to element 48) comprising a load cell having a resistive circuit supported by a conductive material (see various circuit in figure 4), wherein the resistive circuit varies its resistance in proportion to an amount of force applied to the conductive material, and wherein the load cell is 
Regarding claim 3, the use of strain gauges (see, for example, col. 11, line 22), requires a balancing bridge to perform properly. 
Regarding claims 4, 17, the detected force is compared with a threshold value (see, for example, col. 2, lines 29-30).

Regarding claims 11-12, there are procedure to inform a user when a goal is achieved (see, for example, col 32).  
Regarding claim 516, there is corresponding database (see col. 7, lines 4-6). 
Regarding claim 18, The measurement can be used to generate an exercise regime (see col. 13, lines 59-).  
Regarding claim 5, Kuroda et al., does not elaborate on the characteristics of data transmission. However, since he disclose the use of a communication module (see col. 28, line 39), it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Kuroda et al., to provide for suitable amounts of data packets and data bytes, in order to provide for, smooth, efficient and accurate data transmission. 
	Regarding claim 8, Kuroda et al., does not explicitly show a plot of the measured force, however, provision of a processor and a display is indicative of all kinds of data manipulation and presentation.  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Kuroda et al., to provide for any plot of the measured data, because, he suggests such actions (see col. 15, line 23).    
Regarding claim 15, Kuroda et al., does not recite calibration of his system, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Kuroda to calibrate all measuring systems in order to make sure that all components perform properly.

Claims 2, 6-7, 13-14, 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, March 17, 2021